Citation Nr: 0728103	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-35 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a ratings decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
August 2004, which granted service connection for PTSD and 
assigned a 50 percent rating, effective May 14, 2004.  The 
veteran timely perfected an appeal as to the disability 
rating assigned.

FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim. 

2.  The veteran's PTSD is manifested by social isolation, 
intrusive memories, nightmares, sleep loss, irritability, 
hypervigilance, occasional startle responses, panic attacks, 
anxiety, depressed mood, hallucinations, anger outbursts, 
difficulty concentrating, social avoidance and two GAF scores 
within the range of 51-60.  His symptomatology is productive 
of occupational and social impairment of no more than reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 
 
The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in the claimant' s possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter dated June 2004, he was notified of the 
information and evidence needed to substantiate and complete 
his claim.  He was specifically informed as to what evidence 
he was to provide and to what evidence VA would attempt to 
obtain on his behalf.  He was also told to submit any medical 
reports in his possession.  The VCAA letter was sent to him 
prior to the RO's August 2004 decision that is the basis for 
this appeal.  
 
The Court further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  In a letter dated March 2006, he was 
notified of the evidence needed to establish a disability 
rating and effective date for the claim on appeal. Therefore, 
VA's duty to notify him has been satisfied and there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby). 
 
The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  VA has also obtained a 
medical examination with an opinion as to the etiology of the 
claimed disorder.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).



II. Increased evaluation for PTSD 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Diagnostic Code 9411, which is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
provides the following levels of disability:

100 percent:  total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70 percent:  occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent:  occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

GAF scores are a scale rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes] (2006).  Scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed, avoids friends, neglects family, and is 
unable to work).

In the present case, the RO granted service connection for 
PTSD in the appealed August 2004 rating decision based on the 
veteran's current diagnosis and stressor verification 
evidence.  A 50 percent evaluation was assigned on May 14, 
2004, the date of receipt of his initial claim for service 
connection. 

The RO based the initial 50 percent evaluation on the results 
of an August 2004 VA PTSD examination.  During this 
examination, the veteran reported that he worked as a 
probation parole officer.  His symptoms included: nightmares, 
intense recollection, difficulty sleeping, irritability, 
outbursts of anger, difficulty concentrating, panic attacks, 
anxiety, depressed mood (not continuous), and social 
avoidance.  He allegedly hears imaginary knocking at the door 
and has frequent thoughts about death.  The examiner noted 
that there was no indication of any kind of psychotic thought 
process and that his medication was managed independently.

The August 2004 VA examination revealed that the veteran was 
alert and well oriented.  He did not have slow speech; 
however, had some concentration problems.  His thought and 
communication processes were within normal limits.  He 
presented in casual clothing, good grooming, and personal 
hygiene; and that, his eye contact, mannerisms, and facial 
expressions, and motor activity were all within normal 
limits.  The examiner observed that the quality of mood was 
irritable with full affect.  A GAF score of 55 was assigned.

In a psychological evaluation report from August 2004, a 
private doctor reported that the veteran had chronic and 
severe post-traumatic stress disorder symptoms.  The symptoms 
included:  "daily intrusive thoughts, frequent nightmares, 
frequent flashbacks, distress at exposure triggers which 
remind him of past trauma, avoidance of conversations about 
past service, anhedonia, estrangement and detachment from 
others, restricted affect, sense of foreshortened future, 
severe sleep disturbance, irritability and anger outbursts, 
concentration and memory problems, hypervigilance, and an 
exaggerated startle response."  The private doctor noted 
that the veteran demonstrated depressed mood, thoughts of 
death, crying spells, panic attacks (2-3 times weekly), and 
illusions and hallucinations (i.e. hearing knocking on the 
door or hearing his named called).  

The doctor reported that the veteran was cooperative, had 
monotone speech, and normal dress.  He also stated that the 
veteran was depressed, anxious, and that his thought process 
was linear.  There was no indication that the veteran had 
suicidal or homicidal ideation.  The examination also 
revealed that the veteran had fair attention and insight.  
The doctor noted that he was severely compromised in his 
ability to sustain social and work relationships and 
considered him "permanently disabled."  A GAF score of 33 
was assigned.

In December 2005, the veteran underwent another VA PTSD 
examination.  He told the doctor that his symptoms have 
worsened in that he has more frequent nightmares with 
intrusive thoughts.  He also told the examiner that he avoids 
crowds, was easily startled, and avoids watching television 
about military or combat.  It was also charted that the 
veteran has worked full-time and has been employed with the 
state's probation and parole office for the last eleven 
years.

The examiner reported that the veteran was an alert, 
cooperative, friendly man with no loosened associations or 
flight of ideas.  He noted that there were no bizarre motor 
movements or tics.  The examiner noted that there were no 
homicidal or suicidal ideation or intent and delusions, 
hallucinations, ideas of reference, suspiciousness, or panic 
attacks.  Insight, judgment, and intellectual capacity were 
all adequate.  He was assigned a GAF of 51.

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, his disability picture more nearly 
approximates the criteria for a 50 percent evaluation.  The 
probative medical evidence, including VA examination reports 
from August 2004 and December 2005, demonstrate that the 
veteran's PTSD is manifested by social isolation, intrusive 
memories, nightmares, sleep loss, irritability, 
hypervigilance, an occasional startle response, anxiety, 
depressed mood, hallucinations, anger outbursts, difficulty 
concentrating, and social avoidance.  Significantly, he was 
assigned a GAF score within the range of 51-60 when examined 
in December 2005.  

Moreover, there is an absence of specific objective symptoms 
listed in the criteria for a 70% evaluation in the August 
2004 private exam, despite being assigned a GAF score of 33.  
The veteran has shown no signs of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical speech; near-continuous panic or 
depression affecting the ability to function; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; and difficulty in adapting to 
stressful circumstances.  

Taking all of this evidence into consideration, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 50 percent rating.

The symptomatology to warrant a 70 percent evaluation under 
the criteria of Diagnostic Code 9411 is not shown in the 
veteran's case.  A review of the record reveals the veteran 
has worked full-time and has been continuously employed for 
more than eleven years.  There is no evidence in the record 
to suggest that his psychiatric disability has interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation and also there is no 
indication that his disorder is necessitated by frequent 
periods of hospitalization.  The veteran was evaluated as 
being alert, cooperative and friendly, and he denied having 
hallucinations, delusions, ideas of reference, suicidal 
ideation, suspiciousness, and panic attacks in his 2005 VA 
examination.

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 70 percent evaluation.

The record as a whole does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 
percent evaluation at any time since the effective date of 
service connection.  See Fenderson, 12 Vet. App. at 125-26.  
In otherwords, the veteran's PTSD has been no more than 50 
percent disabling since the effective date of his award, so 
his rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 50 percent rating is warranted for 
PTSD.  


ORDER

The claim of entitlement to an initial evaluation in excess 
of 50 percent evaluation for PTSD is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


